              Case 1:18-cv-02107-TSC Document 17 Filed 08/05/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.,                              )
                                                    )
                              Plaintiff,            )
                                                    )
 v.                                                 )           Case No. 18-02107 (TSC)
                                                    )
 U.S. DEPARTMENT OF JUSTICE,                        )
                                                    )
                             Defendant.             )
                                                    )

         DEFENDANT’S UNOPPOSED MOTION TO MODIFY THE SCHEDULE

         Defendant United States Department of Justice (DOJ) moves the Court for a modification

to the schedule for the release of records in this Freedom of Information Act (FOIA) case.

Previously, DOJ moved for an extension of its deadline for briefing summary judgment, ECF

No. 15, and a modification of the briefing schedule in order to allow for the release of the

requested records, ECF No. 16.

         As grounds for the relief requested, DOJ states as follows:

         1.       DOJ initially determined that the requested records in this case were to be

withheld in full. After further review in conjunction with DOJ’s preparation of its motion for

summary judgment, DOJ has decided to release the requested records in part to Plaintiff. In its

motion requesting a modification to the briefing schedule, DOJ stated that it would make this

release to Plaintiff by August 5, 2019, and the Court so ordered. See July 26, 2019 Minute

Order.

         2.       DOJ is still engaged in internal discussions about the redactions necessary to

release the requested records to the public. DOJ is endeavoring to release the requested records,

which are the subject of significant public attention, to Plaintiff with as few redactions as
             Case 1:18-cv-02107-TSC Document 17 Filed 08/05/19 Page 2 of 3



possible. In order to complete this process, DOJ respectfully requests a three-day extension of

the release deadline in which to complete processing of the records and release them to the

Plaintiff.

        3.       Accordingly, DOJ moves the Court to (a) order DOJ to make a release of non-

exempt, responsive records to Plaintiff by August 8, 2019, and (b) order the parties to meet and

confer after the release about any remaining challenges and to submit a joint status report on or

before August 15, 2019, to propose next steps (including, if appropriate, a revised schedule for

briefing summary judgment). A proposed order is attached to this motion for the Court’s

consideration.

        4.       Pursuant to Local Rule 7(m), DOJ consulted with Plaintiff regarding the relief

sought in this motion, and Plaintiff does not oppose the requested relief.



 Respectfully submitted,                           August 5, 2019

                                                   HASHIM MOOPPAN
                                                   Deputy Assistant Attorney General

                                                   MARCIA BERMAN
                                                   Assistant Branch Director

                                                   /s/ Michael J. Gerardi
                                                   Michael J. Gerardi (D.C. Bar No. 1017949)
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L St. NW, Room 12212
                                                   Washington, DC 20005
                                                   Tel: (202) 616-0680
                                                   Fax: (202) 616-8460
                                                   E-mail: michael.j.gerardi@usdoj.gov

                                                   Counsel for Defendant
     Case 1:18-cv-02107-TSC Document 17 Filed 08/05/19 Page 3 of 3




5.
